NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AARON L. STRIBLING, AKA Aaron                   No.    18-17314
Lamont Stribling,
                                                D.C. No. 4:18-cv-03479-JSW
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      California state prisoner Aaron Stribling, AKA Aaron Lamont Stribling,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging various constitutional violations. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992). We affirm.

      The district court did not abuse its discretion by dismissing Stribling’s action

because Stribling failed to file an amended complaint or to indicate that he

intended to stand on the original complaint. See Edwards v. Marin Park, Inc., 356
F.3d 1058, 1065 (9th Cir. 2004) (“The failure of the plaintiff eventually to respond

to the court’s ultimatum—either by amending the complaint or by indicating to the

court that it will not do so—is properly met with the sanction of a Rule 41(b)

dismissal.”); Ferdik, 963 F.2d at 1260-61 (setting forth the five factors to be

weighed when considering dismissal for failure to comply with a court order, and

stating the district court is not required to make explicit findings, rather we may

review the record independently).

      AFFIRMED.




                                          2